                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 LEMMIE DEVIONNE LESTER,

               Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-30

        V.



 WARDEN ROBERT ADAMS,JR.; UNIT
 MANAGER EADY;JOHN OR JANE DOE;
 JENKINS COUNTY SHERIFF'S OFFICE;
 LT. JEFF; and CAPT. HILL,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 8. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint for

failure to follow this Court's Order and failure to prosecute, DENIES as moot Plaintiffs

remaining Motions, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENIES Plaintiff informa pauperis status on appeal.

       SO ORDERED,this. /-S^av ofNovember,2019.

                                     J. RXNO/ffi^LUCHiEF JUDGE
                                     miT^^PSr?^ES DISTRICT COURT
                                    -southern district of GEORGIA
